               Case 2:20-mj-30212-DUTY ECF No. 1 filed
                                            AUSA:      06/24/20
                                                     Diane Princ                          PageID.1 Telephone:
                                                                                                      Page 1 (313)
                                                                                                              of 6 226-9100
AO 91 (Rev. ) Criminal Complaint            Special Agent:          Todd Monfette                 Telephone: (313) 202-3400

                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                Eastern District of Michigan

United States of America
   v.                                                          Case: 2:20−mj−30212
Dorian Jamar Haslam, Sr.                                       Assigned To : Unassigned
                                                               Assign. Date : 6/24/2020
                                                               In Re: SEALED MATTER (MAW)




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of                  June 6, 2020                 in the county of               Wayne        in the
        Eastern           District of      Michigan        , the defendant(s) violated:
                  Code Section                                             Offense Description
18 USC § 922(g)(1)                                     Felon in possession of a firearm




          This criminal complaint is based on these facts:
see attached affidavit.




✔ Continued on the attached sheet.

                                                                                           Complainant’s signature

                                                                                    Todd Monfette, Special Agent (ATF)
                                                                                            Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date:
          June 24, 2020                                                                       Judge’s signature

City and state: Detroit, Michigan                                        Hon. Elizabeth A. Stafford, United States Magistrate Judge
                                                                                            Printed name and title
  Case 2:20-mj-30212-DUTY ECF No. 1 filed 06/24/20   PageID.2   Page 2 of 6




    AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

     I, Special Agent Todd Monfette, being first duly sworn, hereby

depose and state as follows:

                        I.     INTRODUCTION

           I have been a Special Agent (SA) with the Bureau of Alcohol,

Tobacco, Firearms, and Explosives since July of 2017. I have had

extensive training at the Federal Law Enforcement Training Center in

the Criminal Investigator Training Program, Uniformed Police Training

Program, and ATF Special Agent Basic Training. Prior to being a

Special Agent with ATF, I was a uniformed police officer in Washington

D.C. for 8 years. During my career as a law enforcement officer, I have

participated in numerous criminal investigations focused on firearm

and drug offenses. In addition, I have authored federal search warrants,

federal criminal complaints, and federal arrest warrants, and have

served numerous high-risk warrants.

           During my employment with ATF, I have participated in

numerous criminal investigations focused on firearms, armed drug

trafficking, and criminal gangs. During said employment, I have

utilized a variety of investigative techniques and resources including
  Case 2:20-mj-30212-DUTY ECF No. 1 filed 06/24/20   PageID.3   Page 3 of 6




physical and electronic surveillance, undercover activities, and various

types of informants and cooperating sources. Through these

investigations, my training and experience, and conversations with

other agents and other law enforcement personnel, I have become

familiar with state and federal firearms violations.

            I make this affidavit from personal knowledge based on the

following: my participation in this investigation, including interviews

by myself and/or other law enforcement officers, communications with

others who have personal knowledge of the events and circumstances

described herein, and information gathered through my training and

experience. The information outlined below is for the limited purpose of

obtaining a criminal complaint and an arrest warrant. I have not set

forth each and every fact known to law enforcement related to this

investigation.

            Probable cause exists that Dorian Jamar HASLAM SR.

(DOB 02/XX/1986) violated 18 U.S.C. § 922(g)(1) (felon in possession of

a firearm) on or about June 06, 2020, in the Eastern District of

Michigan.




                                    2
   Case 2:20-mj-30212-DUTY ECF No. 1 filed 06/24/20   PageID.4   Page 4 of 6




           In June 2020, I reviewed the Computerized Criminal History

for HASLAM SR., which revealed HASLAM SR. has been convicted of

the following felonies:

           a.    2009 – trafficking in drugs– Ohio;
           b.    2009 – possession of drugs– Ohio;
           c.    2006 – use of a firearm during the commission of a
                 felony - Wayne County, Michigan; and
           d.    2005 – receiving and concealing stolen property: motor
                 vehicle - Wayne County, Michigan.

                          II.   PROBABLE CAUSE

           On June 10, 2020, I reviewed documents regarding the June

06, 2020 arrest of HASLAM SR., during which a Glock, model 17, 9mm

pistol was recovered. Below is a summary of the events.

           On June 06, 2020, the Detroit Police Department (DPD)

investigated an individual riding an unregistered all-terrain vehicle

(ATV) in the area of Herrell Street and Harper Avenue in Detroit.

During the investigation, officers observed HASLAM SR. driving a blue

ATV at a high rate of speed.

           HASLAM SR. lost control of the ATV and struck the DPD

police car. Officers responded to HASLAM SR. to render aid. As the

officers approached, they observed a semi-automatic firearm on the
                                     3
  Case 2:20-mj-30212-DUTY ECF No. 1 filed 06/24/20   PageID.5   Page 5 of 6




ground near where HASLEM SR. fell. HASLAM SR. picked up the

firearm and begin running northbound on Herrell Street.

           While in pursuit of HASLAM SR., officers observed

HASLAM SR. throw the firearm into bushes on the corner of Norcross

Street and Camden Avenue. Officers caught and detained HASLAM

SR.. The Glock, Model 17, 9mm pistol, was loaded with nineteen rounds

of live ammunition.

           A subsequent query of the Law Enforcement Information

Network (LEIN) revealed the firearm was reported stolen by the

Lansing Police Department on May 11, 2016.

           On June 11, 2020, I contacted Interstate Nexus Expert ATF

Special Agent Michael Jacobs. SA Jacobs advised, based upon the

description provided, without physically examining the firearm, that

the firearm is a firearm as defined under 18 U.S.C. § 921 and was

manufactured outside of the state of Michigan after 1898, and therefore

the firearm had traveled in and affected interstate commerce.

                         III. CONCLUSION

           Probable cause exists to believe that Dorian Jamar

HASLAM SR., a prior convicted felon, did knowingly and intentionally


                                    4
  Case 2:20-mj-30212-DUTY ECF No. 1 filed 06/24/20   PageID.6   Page 6 of 6




possess a firearm that traveled in interstate commerce, in violation of

18 U.S.C. § 922(g)(1).

                                  Respectfully submitted,


                                  __________________________
                                  Todd Monfette, Special Agent
                                  Bureau of Alcohol, Tobacco, Firearms
                                  and Explosives

Subscribed and sworn before me or
by reliable electronic means.


HON. ELIZABETH A. STAFFORD
UNITED STATES MAGISTRATE JUDGE

Date:   June 24, 2020




                                    5
